DETAILED ACTION
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.          Claims 1 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Frisk (U.S. Patent Application Publication No. 2007/0034330 A1). 
With regard to Claim 1, Frisk discloses a packaging laminate (paragraph 0001) comprising a support layer ‘1’ that is paper, therefore a fiber substrate layer, and a thermoplastic inner layer ‘3’ and a silver – based thin film layer ‘2’ laminated on the inner face of the thermoplastic inner layer ‘3,’ and which is therefore an innermost layer, that defines an inside and exposed surface of the packaging against which items in the packaging would contact, and the fiber substrate layer is laminated, therefore fixed, to the innermost layer; the silver – based thin film layer is at  zones where heat sealing is conducted (paragraph 0038) and the innermost layer is a decontamination layer because the sealing zone is formed with an antibacterial material (paragraph 0009).
With regard to Claim 8, silver is therefore contained.


Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.       Claims 2 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frisk (U.S. Patent Application Publication No. 2007/0034330 A1).
Frisk discloses a packaging laminate as discussed above. With regard to Claims 2 and 5, the silver – based thin film layer is a silver – based thin film layer deposited on a substrate film ‘21’ (paragraph 0039). A film substrate layer, which is the substrate film, is therefore disposed between the innermost decontamination layer and the fiber substrate layer. A substrate film that is a plastic or polymer material is not disclosed. However, because heat sealing is disclosed, it would have been obvious for one of ordinary skill in the art to provide for substrate film that is a thermoplastic, therefore plastic, or polymer material.

5.       Claims 3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frisk (U.S. Patent Application Publication No. 2007/0034330 A1) as evidenced by Ueda (U.S. Patent No. 5,031,380).
Frisk discloses a packaging laminate as discussed above. With regard to Claims 3 and 6, a metallic foil layer fixed to the fiber substrate layer is disclosed, because attachment of aluminum foil tape to a laminated material for the purpose of high frequency induction heating of a portion of the laminated material to be heat sealed  is disclosed in JP 2694286 (paragraph 0003) and the invention is for solving the subject (paragraph 0007) of pollution by bacteria of residue in the sealing zone (paragraph 0004). Frisk does not disclose a polymer layer covering the aluminum foil, but in Ueda, which is JP 2694286, it is disclosed that the aluminum foil tape is covered with a polyethylene film (column 3, lines 32 – 34).
6.       Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frisk (U.S. Patent Application Publication No. 2007/0034330 A1) in view of Nagata (U.S. Patent Application Publication No. 2009/0018328 A1).
Frisk discloses a packaging laminate as discussed above. Frisk fails to disclose a decontamination  layer containing copper. 
Nagata teaches a coating or plastic (paragraph 0040) comprising a pigment for the purpose of obtaining a green color (paragraph 0001), the pigment comprising copper (paragraph 0027).
It therefore would have been obvious for one of ordinary skill in the art to provide for copper in the substrate film disclosed by Frisk in order to obtain a green color as taught by Nagata.
 
7.       Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frisk (U.S. Patent Application Publication No. 2007/0034330 A1) in view of Buchholz et al (U.S. Patent Application Publication No. 2006/0246149 A1).
Frisk discloses a packaging laminate as discussed above. Frisk fails to disclose a fiber substrate layer impregnated with an anti – microbial agent.
Buchholz et al teach an anti – microbial  pigment impregnated into paper (used in a paper formulation; paragraph 0049) for the purpose of obtaining a pigment that is stable and can be stored over a long period of time (paragraph 0049).
It therefore would have been obvious for one of ordinary skill in the art to provide for an anti – microbial pigment, therefore an anti – microbial agent, in order to obtain a pigment that is stable and can be stored over a long period of time as taught by Buchholz et al.
8.       Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frisk (U.S. Patent Application Publication No. 2007/0034330 A1) as evidenced by Ueda (U.S. Patent No. 5,031,380) and Weitzen et al (U.S. Patent No. 4,725,111).
Frisk discloses a packaging laminate as discussed above. Frisk odes not disclose  that the metallic foil layer supports a holographic image. However, Weitzen et al disclose that it is known in the art to emboss a metal foil, therefore a metallic foil layer, to obtain an embossed holographic image (hologram; column 4, lines 1 – 11). The metallic foil layer disclosed by Frisk is therefore embossable to obtain a holographic image, and the metallic foil layer therefore supports a holographic image, although no holographic image is disclosed.



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782